 

NON-COMPETITION AGREEMENT

 

THIS NON-COMPETITION AGREEMENT (this “Agreement”) is dated as of October 2, 2013
and entered into by and between Louis Bélanger-Martin, an individual
(collectively, “Executive”), and Global Eagle Entertainment Inc., a Delaware
corporation (the “Company”). Executive and Company shall sometimes be referred
to in this Agreement, individually, as a “party,” and, collectively, as the
“parties.”

 

RECITALS

 

A.          Executive served as the Chief Executive Officer of Advanced Inflight
Alliance AG, a German corporation and majority owned subsidiary of the Company
(“AIA”), pursuant to the terms of that certain Executive Employment Agreement
dated December 21, 2012 by and between Executive and AIA (the “Employment
Agreement”).

 

B.           Executive and the Company entered into that certain Consulting
Agreement and Mutual General Release dated as of an even date herewith (the
“Consulting and Release Agreement”) setting forth certain rights and duties of
the parties in connection with Executive’s voluntary termination of his
Employment Agreement, effective on August 31, 2013.

 

C.           The Company is in the business of providing inflight entertainment
content, connectivity and services to airlines worldwide (the “Business”).
Pursuant to the terms of the Employment Agreement, Executive previously agreed
not to compete with the business of AIA, as further set forth therein. In
connection with the Consulting Agreement and Release, Executive has agreed not
to compete with the Business on the terms and subject to the conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which are hereby expressly acknowledged, each of the parties hereto, intending
to be legally bound, agrees as follows:

 

1.           Non-Competition.

 

(a) Term; Geographic Area. The term of this Agreement shall be deemed to have
commenced as of August 31, 2013 and shall extend for a period equal to the later
to occur of (a) December 31, 2015 and (b) six (6) months from the date of
termination of Executive’s services as a member of the Board of Directors of the
Company (the “Restrictive Period”). The parties acknowledge and agree that the
Company and its affiliates, including without limitation, AIA, have operated the
Business throughout the world (the “Territory”). In that regard, the parties
agree that the restrictions on Executive’s ability to compete against the
Company set forth herein should extend throughout such Territory.

 

 

 

 

(b) Non-Competition. Executive acknowledges and agrees that, during the
Restrictive Period, he shall not directly or indirectly own any interest in,
manage, control, participate in (whether as an officer, director, employee,
partner, member, stockholder, consultant, agent, representative or otherwise),
render services for, accept compensation from, or in any other manner engage in
any business (including any new business started by him, either alone or with
others) that competes with the Business in the Territory. Notwithstanding the
foregoing, nothing herein shall prohibit Executive from being an owner of not
more than 2% of the outstanding securities of any class of an entity which is
publicly traded, so long as Executive has no active participation in the
business of such entity.

 

(c) Non-Solicitation of Customers or Relationships. During the Restrictive
Period, Executive shall not contact or solicit any customers, suppliers,
vendors, licensees, licensors or other persons who have a business relationship
with the Company (each, an “Existing Business Relationship”) for the purpose of
(i) diverting any existing or future business of such Existing Business
Relationship from the Company, (ii) causing, inviting or encouraging any such
Existing Business Relationship to alter or terminate his, her or its business
relationship with the Company or (iii) interfering with any aspect of the
relationship between any such Existing Business Relationship and the Company
(including, without limitation, making any negative statements or communications
about the Company or any of its officers, directors, employees or affiliates to
any person connected with such Existing Business Relationship).

 

(d) Non-Solicitation of Employees. During the Restrictive Period, Executive
shall not (and shall not attempt to) solicit, invite, induce or encourage,
directly or indirectly, on his own behalf or on behalf of any other business or
entity, any employee or consultant of the Company or any of its affiliates to
alter or terminate his, her or its employment or consulting relationship with
the Company.

 

(e) Rights of the Company. Executive acknowledges and agrees that the Company
would suffer irreparable harm from a breach of any of the covenants or
agreements contained in this Agreement. In the event of an alleged or threatened
breach by Executive of any of the provisions hereof, the Company or its
successors or assigns may, in addition to all other rights and remedies existing
in its favor, apply to any court of competent jurisdiction for specific
performance and/or injunctive or other relief in order to enforce or prevent any
violations of the provisions hereof, in each case without the requirement of
posting a bond or proving actual damages, and the Restrictive Period will be
tolled with respect to such provision until such alleged breach or violation is
resolved. Executive agrees that the restrictions in this Agreement are
reasonable protections under the circumstances of his voluntary departure from
AIA and in connection with the compensation and benefits that he received or
will receive under the Consulting and Release Agreement. If, at the time of
enforcement of any of the provisions of this Agreement, a court holds that the
restrictions stated herein are unreasonable under the circumstances then
existing, Executive agrees that the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the stated period,
scope or area.

 

2.           Successors And Assigns. It is expressly understood and agreed by
Executive that this Agreement and all of its terms shall be binding upon his
representatives, heirs, executors, administrators, successors and assigns, and
inures to the benefit of each of the Company’s current, former, and future
corporate parents, subsidiaries, related entities, affiliates, employee benefit
plans, and related entities or corporations and their past and present officers,
directors, shareholders, creditors, fiduciaries, agents, employees, partners,
attorneys, representatives, promoters, heirs, predecessors, successors, and
assigns.

 

2

 

 

3.           Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

4.           Waiver of Jury Trial. EACH OF PARTY HEREBY KNOWINGLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY SUCH PARTY IN CONNECTION HEREWITH.
EXECUTIVE EXPRESSLY ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE COMPANY TO ENTER INTO THIS AGREEMENT.

 

5.           Entire Agreement. This Agreement, the Consulting and Release
Agreement and the agreements contemplated hereby and thereby, (a) are a final,
complete, and exclusive statement of the agreement and understanding of the
parties with respect of the subject matter hereof and thereof and the
transactions contemplated hereby and thereby, (b) collectively constitute the
entire agreement of the parties with respect to the subject matter hereof and
thereof and the transactions contemplated hereby and thereby and (c) supersede
and merge herein and therein any prior negotiations, discussions,
representations, understandings, and agreements between any of the parties,
whether oral or written, with respect to the subject matter hereof and thereof
and the transactions contemplated hereby and thereby, including without
limitation, that certain term sheet dated as August 22, 2013 by and between the
Company and Executive.

 

6.            Counterparts. Each party is permitted to execute this Agreement in
one or more counterparts, each of which will be deemed an original and all of
which taken together will constitute one and the same instrument. Each party is
permitted to deliver this Agreement to the other party by means of delivery of
one or more counterpart signature pages via facsimile or an attachment to an
email in portable document format (.pdf). Any photographic copy, photocopy, or
similar reproduction of this Agreement, any electronic file of this Agreement in
portable document format (.pdf), or any copy of this Agreement delivered by
facsimile transmission, in each case with all signatures reproduced on one or
more sets of signature pages, will be considered as if it were manually
executed.

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

  EXECUTIVE      

Louis Bélanger-Martin

 

  By: /s/ Louis Bélanger-Martin         COMPANY       Global Eagle Entertainment
Inc.       By: /s/ John La Valle   John La Valle, Chief Executive Officer

 



4

